aa e ate pra a tl department ofthe treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list legend taxpayer ira x amount a amount b financial_institution a financial_institution b dear ek xk xe er this is in response to your request dated date as supplemented by correspondence dated april june and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that he received a distribution from ira x totaling amount a in ira x in a 12-month certificate of deposit cd taxpayer had invested amount a and he asserts that he had intended to roll over amount a into another 12-month ira cd when it matured as he had consistently done with amount a with prior ira cds but his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his depositing the money in a non-ira cd by mistake and contrary to his established intent taxpayer maintained ira x with financial_institution a and invested ira x in a 12-month ira cd on date the assets in ira x were originally distributed from another ira and previously had been invested in a series of consecutive 12-month ira cds with timely rollovers to the next upon maturation of the previous 12-month ira cd on may taxpayer took a full distribution of amount a from ira x upon maturation of the 12-month ira cd and as he had done in the past he intended to deposit it into another ira cd with financial_institution b however he mistakenly deposited it into a regular non-ira cd on date by the time taxpayer became aware of the error the 60-day rollover period had expired a 12-month ira cd requires that it be reinvested every year when it matures taxpayer has represented and established through submitted documentation a - consistent practice for many years of rolling over the ira assets into a new ira cd when the prior ira cd matured based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to a portion of the distribution of amount a specifically amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under section’ sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includibie in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required distributions under sec_401 and incidental death_benefit requirements of sec_401 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with his assertion that he intended to roll over amount a when his 12-month ira cd had matured but that his failure to accomplish a timely rollover was caused by depositing amount a into a regular non-ira cd by mistake and contrary to his established intent and previous practice therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount b into an ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount b will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code regarding required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t2 sincerely yours ipfe manager lans technical group enclosures deleted copy of ruling letter notice of intention to disclose
